Citation Nr: 1634085	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-28 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from November 1900 to April 1991, from February 1993 to December 1993, and from January 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  

In August 2014, the Veteran filed a new claim for entitlement to a rating in excess of 10 percent for his service-connected right knee disability, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a left disability, as secondary to a service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed March 1994 rating decision, the AOJ denied service connection for a bilateral knee disability. 

2. The evidence associated with the claims file subsequent to the March 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.






CONCLUSIONS OF LAW

1.  The March 1994 rating decision, that denied service connection for a bilateral knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In a March 1994 rating decision, the AOJ denied service connection for a bilateral knee condition, determining that the Veteran did not have a present disability.  The AOJ informed the Veteran of this decision in a March 1994 letter and included notice of his appellate rights.  He did not file an appeal of that decision within one year of the notice and therefore the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Pertinent evidence associated with the file subsequent to the March 1994 rating decision includes a December 2012 VA examination which shows that the Veteran currently has a diagnosis of arthritis in his left knee.  That examination report is therefore new and material evidence.  Accordingly, reopening of the claim of entitlement to service connection for a left knee disability is warranted.


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a left knee disability is granted.



(CONTINUED ON NEXT PAGE)



REMAND

The Board finds that additional development is needed before the issue of entitlement to service connection for a left knee disability, as secondary to a service-connected left knee disability can be decided. 

Throughout the pendency of this claim, the Veteran has maintained that his left knee disability is caused or aggravated by his service-connected right knee disability.  As the medical evidence of record confirms that the Veteran does in fact have a diagnosed left knee disability, the Board finds that a medical opinion is necessary in order to determine if his left knee disability is etiologically related to his right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his current left knee disability.  The examiner must review the claims file and should note that review in the report.  After interviewing and examining the Veteran and reviewing the claims file, the examiner must accomplish the following:

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability was caused by the Veteran's service-connected right knee disability.  The examiner must support any conclusion reached with an explanation (rationale).

(b)  If the examiner determines that the right knee disability did not cause the left knee disability, then the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability has been chronically worsened beyond its natural progression by his service-connected right knee disability.  The examiner must support any conclusion reached with an explanation (rationale).

2. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


